DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 28, 31-34, 37-42, 44-48 are currently pending.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/02/2020 and 02/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Status of Claims
 As indicated in the Office Action of 03/07/2019, claims 46-48 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2018. Claims 28, 31-34, 37-40, 42, 44-45 are the subject matter of this Office Action.
 
Response to Amendment
Applicant’s amendments, filed 12/22/2020 are acknowledged. Applicant has amended the scope of claim 28. Applicant has amended the concentration of organic acid from 2.5%wt. to 5%wt. to 2.5% wt. to less than 5% wt. of the stabilized solid composition. The same amendment is found in claims 34 and 42 of the pending claims. Support for this limitation can be found in the working examples that comprise mixtures 
 Applicant's arguments, filed 12/22/2020 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.
NEW REJECTIONS NECESSITATED BY AMENDMENT
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28, 31-34, 37-40, 42, and 44-45 are under 35 U.S.C. 103 as obvious over the combination of Sauter (WO2009/059630 published 05/14/2009), Carlson et al (US Patent 6,432,906 published 08/13/2002) and Bailly et al (EP0740698 published 04/14/1999). 
   Claim 28 is directed to a stabilized solid composition comprising: a preformed co-crystallized solid matrix comprising urea and between 2.5 to less than 5 %wt. of an organic acid, and from about 1-50% wt. of a quaternary ammonium compound comprising an alkyl dimethyl benzyl ammonium chloride and/or alkyl dimethyl ethyl benzyl ammonium chloride; wherein the urea and the organic acid are in a preformed solid complex in a molar ratio of about 1:3 to about 3:1 ; and wherein a use solution of the solid composition has a pH between about 2 to about 6. Claim 34 is directed to a similar composition of claim 28, but does not limit the quaternary ammonium compound comprising an alkyl dimethyl benzyl ammonium chloride and/or alkyl dimethyl ethyl benzyl ammonium chloride but rather is directed to a quaternary ammonium compound wherein R1-R4 are less than C20 chain length. Claim 42 is directed to a similar composition of claim 28, but further comprises a non-ionic surfactant. 
 Applicant is reminded of MPEP 2111.03 wherein the transitional phrase “comprising” which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 
Sauter (WO2009/059630 published 05/14/2009) teaches the preparation of a solid block acid cleaning composition comprising 5-40% wt. urea, 0.1-10% wt. of a non-ionic surfactant, 10-70% wt. of a liquid mineral acid, 15-80% wt. of a carboxylic acid and further comprises 1-60% wt. of a solid organic acid, which overlaps with the amount of solid organic acid embodied in the instantly claimed composition. Applicant is reminded of MPEP 2144.05 wherein the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (abstract, page 9 lines 10-25, page 18 lines 1-27; claim 1).  Sauter teaches that sulfamic acid is taught as the preferred solid organic acid in the block acid cleaning composition, which reads on the limitation of claims 32 and 38 (page 9, lines 5-30). As evidenced by Yoshikubo (Kirk-Othmer Encyclopedia of Chemical Technology) and claim 32, sulfamic is a water soluble solid organic acid (page 1), which reads on the limitation of claims 28, 31-32 and 34, 37-38 and 42.
 Sauter teaches that urea binds the acid components (acidulant) to the surfactant to yield a solid block (page 17 lines 1-30).  As such, the examiner has interpreted that the crystalline material generated by the complexation of urea and acid taught by Sauter reads on the claimed “preformed” (first forming a solid complex of urea and acid, as recited in page 11 of the instant specification). Sauter teaches that the urea is present in prilled form (page 17 line 20-25). Regarding the limitation of wherein urea and the solid organic acid is present in the ratio of 1:3 to 3:1, the composition of Sauter embraces 2% 
 Sauter teaches that the acidulant functions to reduce the pH of the composition and facilitate the removal of salt build-up in pipelines and other application surfaces exposed to the composition (page 17 lines 25-30).  
Sauter teaches that the non-ionic surfactant is present in 0.1-10% wt. of the composition (abstract, claim 1). Alcohol ethoxylates are taught as suitable non-ionic surfactants to incorporate into the solid cleaning composition (claim 5).  
Regarding the limitation of claims 33, 40 and 45, as discussed in claim 1 of Sauter, the solid acid cleaning composition comprises urea and 3 different acidulant components: (A) 10-75% wt. of a mineral acid, (B) 1-60% wt. of a solid organic acid and (C) 15-80%wt. of at least one carboxylic acid (page 9, claim 1). Sauter also teaches urea binds the acid components (acidulant) to the surfactant to yield a solid block (page 17 lines 1-30). As such, the examiner has interpreted that the urea in the composition of Sauter binds to each of the 3 acid components in the composition, resulting in the disclosed mixture of preformed solid complexes, wherein each preformed solid complex comprises a distinct acid. 
However, Sauter does not specifically teach the incorporation of a quaternary ammonium compound into the stabilized solid cleaning composition, specifically an alkyl dimethyl benzyl ammonium chloride compound in 1-50%wt. of the composition. 
Carlson teaches a solid acid cleaning composition comprising an acid component (acidulant), an effective amount of a urea compound, and an effective amount of a 
 Carlson teaches that the acid source can comprise a single source, and can be a solid acid or liquid acid or a mixture (col. 6 lines 25-30). Carlson teaches using organic acids for the solid acid cleaning composition including the elected citric acid (col. 6 lines 45-65).  Urea: citric acid ratios ranging from 1.1:1 to 2.5:1 are embraced in the teachings of Carlson (Examples, 3-4, 7-10, 12-15, 40-42 col. 6 lines 45-65). Regarding the limitation of co-crystalized urea with the acid, Carlson teaches that urea complexes with the acid and surfactant to form a crystalline material (col, 3 lines 30-50). Carlson teaches that the composition has a use solution pH of less than 6, which reads on the claimed range (col. 2 lines 50-60, col. 6 lines 25-40). Carlson teaches that the urea is in prilled form, obtained from Sohio Chemical Company (col. 4 lines 1-20).   As evidenced 
Regarding the limitation of claims 42 and 44, Carlson teaches that the surfactants function to assist in soil removal and suspension by emulsifying soil and allowing removal through a subsequent flushing or rinse (col .4 lines 10-25). Carlson teaches that any number of surfactants can be used including non-ionic surfactants such as alcohol ethoxylate non-ionic surfactants, cationic surfactants and mixtures thereof (col. 4 lines 20-23; col. 6 lines 5-15, nonyl phenol ethoxylate). 
 Therefore, one of ordinary skill in the art prior to the time of invention would have found it prima facie obvious to incorporate the polyquaternium ammonium chloride cationic surfactant N-alkyl C12-C18 dimethyl benzyl ammonium chloride to the solid acid cleaning composition of Sauter comprising 5-40% wt. urea, 0.1-10% wt. of a non-ionic surfactant, 10-70% wt. of a liquid mineral acid, 15-80% wt. of a carboxylic acid and 1-60% wt. of a solid organic acid in view of Carlson in order to arrive at the instantly claimed composition.
MPEP 2143 provides a rationale for a conclusion of obviousness including (A) Combining prior art elements according to know methods to obtain predictable results; 
In the instant case, Carlson teaches that the cationic surfactant N-alkyl C12-C18 dimethyl benzyl ammonium chloride is a suitable surfactant to be incorporated into stabilized solid cleaning compositions comprising a solid matrix of urea and a solid acid, 
 It is noted that Sauter teaches the solid organic acid component comprises 1-60% wt. of the solid acid cleaning composition, while Carlson teaches the solid organic acid component comprises 5-75% wt. of the solid acid cleaning composition (Sauter: abstract, page 9, page 17, claim 1; Carlson: Table 1).  Applicant is reminded of MPEP 2144.05 which teaches that “[A] range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).  The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. The court stated that the "range" disclosed in multiple prior art patents is "a distinction without a difference" from previous range cases which involved a range disclosed in a single patent since the "prior art suggested that a larger number of elongated grips in the weight plates was 
In the instant case, there is no teaching away from 2.5% wt. to less than 5% wt. of solid organic acid in the solid acid cleaning composition of Sauter and Carlson, as Sauter teaches that teaches that solid organic acids, such as sulfamic are suitable in concentrations as low as 1% wt. in the solid acid cleaning composition. Secondly, there are no unexpected results regarding the percent weight of solid organic acid in the claimed stabilized solid acid cleaning composition relative to the prior art of Sauter and Carlson.
However, the combination of Sauter and Carlson does not specifically teach wherein the solid acid cleaning composition comprises from about 1-50% wt. of the cationic surfactant alkyl dimethyl benzyl ammonium chloride. 
Bailly teaches urea based solid cleaning compositions used to control soil buildups on hard surfaces (floor drains, pits, drip pans). Bailly teaches C12-C18 alkyl dimethyl benzyl ammonium chloride is suitable to combine to urea based solid cleaning compositions, in 42% wt. of the solid urea based cleaning composition ([0003], [0029], [0056], [0079-0082]). 
It would therefore have been prima facie obvious to one of ordinary skill in the art to adjust the concentration of the cationic surfactant C12-C18 alkyl dimethyl benzyl ammonium chloride to the solid urea: solid acid cleaning composition of Sauter and Carlson up to 42% wt. of the composition in view of Bailly, as Bailly teaches said amount is suitable to employ in urea based solid cleaning compositions used to control soil buildups on hard surfaces. Accordingly, a skilled artisan would have predicted that the resulting solid acid: urea based solid cleaning composition of Sauter and Carlson wherein the cationic surfactant C12-C18 alkyl dimethyl benzyl ammonium chloride would have been effective at cleaning soils comprising food residues and hard surfaces that contain soils. 
Lastly, regarding the limitation of wherein the solid acid cleaning composition of Sauter, Carlson and Bailly provides efficient sheeting performance without resulting in spotting or filming, It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).  In the present case the burden is shifted to Applicant to prove that the solid acid cleaning composition of Sauter, Carlson and Bailly above does not provides efficient sheeting performance without resulting in spotting or filming.  
 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628